 In the Matter of THE BABCOCK & WILCOX Co.andUNITED STONE ANDALLIED PRODUCTS WORKERS OF AMERICA, C. I. O.Case No. 10-B-103.-Decided December 29, 19115Messrs. Throp, Boswick, Reed d Armstrong,byMr. D. W. Ebbert,of Pittsburgh, Pa.,Messrs. Hull, Barrett, Willingham & Towill, byMr. J. J. Willingham,of Augusta, Ga., for the Company.Mr. Sam H. Scott,of Winston-Salem, N. C., andMr. Ben L. Widen-house,of Augusta, Ga., for the Union.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Stone and Allied ProductsWorkers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Babcock & Wilcox Co., Augusta, Georgia, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before William V. George,Trial Examiner. The hearing was held at Augusta, Georgia, on Au-gust 16,1945. The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Babcock & Wilcox Co. is a New Jersey corporation engaged atits plant in Augusta, Georgia, in the manufacture, sale, and distribu-tion of refractory materials.During the year ending July 1945, theCompany purchased raw materials, consisting principally of clay,65 N. L. R. B, No. 2093 84DECISIONSOF NATIONALLABOR RELATIONS BOARDvalued at more than $500,000, of which 66 percent was shipped to itfrom points outside the State of Georgia.During the same period, theCompany sold finished products valued at more than $1,000,000, ofwhich approximately 90 percent was shipped to points outside theState of Georgia.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Stone and Allied Products Workers of America is a labororganization, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) itnd (7) of the Act.IV.THE APPROPRIATE UNITThe Company's manufacturing operations are conducted through11 departments and a technical service division, in about 15 or 16buildings.At the head of the plant supervisory hierarchy is the plantsuperintendent; under him are department heads, foremen, and nightsuperintendents.The foremen, about 10 in number, are each in chargeof a department during the day shift.About 300 hourly paid pro-duction and maintenance workers are regularly employed on the dayshift in all departments; about 75 employeesare offduty every day;about 75 and 50 employees, respectively, work on the second and thirdshifts, each of which is in charge of a night superintendent.The parties substantially agree that the appropriate unit shouldconsist of all the Company's plant employees, excluding office andshop clerical employees,2 ceramic engineers, watchmen, brickmasons,and supervisory employees.They likewise agree that the plant super-'The FieldExaminerreported that the Unionsubmitted214 applicationcards and thatthere are approximately 529 persons in the appropriate unit8Excludedunder thiscategoryare shipping clerks and clerks in the repair and mold shopand kiln department. THE BABCOCK& WILCOX CO.85intendent, foremen, and others mentioned above are supervisors andexcluded from the unit as such. The Company would include a num-ber of hourly paid assistant foremen and others whom the Unionwould exclude as supervisory employees.The parties also disagreeas to the proper classification of weighers, whom the Union wouldexclude as clerical.Assistant foremen and gang bosses:The Company desires the in-clusion of 13 employees classified as assistant foremen who are lo-cated in the manufacturing, kiln, grinding, and repair and mold de-partments, and 8 additional employees classified as gang bosses whoare employed in the crushing and cement, shipping, and grindingdepartments.The Union contends that the assistant foremen andgang bosses are supervisory personnel.The assistant foremen op-erate and make adjustments to equipment in their respective depart-ments.Gang bosses secure an adequate supply of raw materials andalso operate and maintain the machinery in their departments.These two groups have substantially similar functions and authority.Both devote a substantial amount of working time to manual labor.Both report directly to the departmental foremen.Unlike the ordi-nary production and maintenance employees the assistant foremenand gang bosses rotate on various shifts.The assistant foremen arepaid 85 cents to $1.07 per hour and the gang bosses receive 65 centsto 95 cents per hour, whereas the employees with whom they workreceive 50 cents to 65 cents per hour.The record does not definitelyestablish the number of employees who work with each assistant fore-man or gang boss; the only testimony directly on the point is thattheir crews vary in size from 2 to 20.However, the evidence indi-cates that the four departments in which the assistant foremen areemployed are large ones utilizing the services of about 370 employeeson all three shifts, out of the plant's total complement of 500.Ap-parently only one foreman is present in each department on the dayshift, when the great majority of employees are at work.Althoughthe Company contends, despite this fact, that the assistant foremenand gang bosses are only non-supervisory production workers or ma-chine operators possessed of superior skill and experience, it concedesthat they have the authority to make recommendations concerningthe status of the employees working with them.8The record shows,also, that the departmental foremen solici^the concurrence of assist-ant foremen and gang bosses when initiating pay increases for otheremployees.Considering all these factors, we are of the opinion thatthe assistant foremen are, as their title implies, vested with sub-a The Company's works superintendent, the only witness who testifiedconcerning thejobs of assistantforemen andgang bosses,insistedthat these recommendationsare adoptedonly if the foreman concurs in them on the basisof independentinvestigation. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantial supervisory authority.In view of the comparable pay dif-ferential enjoyed by the gang bossesand assistantforemen and theagreement of all parties that these two classifications are equivalentin rank, we shall exclude both assistant foremen andgang bossesfrom the unit.Leaders:The Union desires the exclusion of about 16 employeesin this classification.These employees, who have shown exceptionalability in the work in which they are engaged, are used to lead andinstruct "green hands" or small groups of employees in their duties.The leaders in the kiln train the new employees and actually setbrick with their crews.The leaders and theircrews areboth paidthe same hourly wage of 50 cents to 65 cents per hour.We find thatthese employees are not supervisors, and we shall include them.Firemen:The Union wishes to exclude from the unit12 firemenwho are responsible for all operations of their kilns.There is noevidence indicating that these employees are vested with supervisoryauthority.We shall include them in the unit..Inspectors:The Company has threeclassesof inspectorslocatedin the grinding, shipping and kiln departments.They inspect brickwhich is brought to their stations of work by other employees.Theyhave authority to reject work within the limits prescribed by theChief Inspector.Although they report rejected work to the ChiefInspector, who may report the -defective' work to foremen of thedepartment, they have no authority to recommend any disciplinaryaction for any employee' who produces inferior products. In ac-cordance with our general practice as to inspectors, we shall includethem.Weighers:The Company desires the inclusion of a number ofemployees who are classified as weighers, Class A and B. Theseworkers weigh rawmaterialswhich are brought to and removedfrom the ;scalesby helpers, who assist them in batch mixing opera-,tions.The weighers spend 90 percent of their time in manual laborand 10 percent in clerical work, making a tally of the weights.Wedo not agree with the Union's contention that the weighers areclerical employees.We shall include them in the unit.We find that all of the Company's employees at the plant in Augusta,Georgia, including leaders weighers, inspectors, and firemen, but ex-cluding office and shop c1 fical employees, watchmen, ceramic engi-neers, brick masons, gang bosses, assistant foremen, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act. THE BABCOCK & WILCOX CO.V.THE DETERMINATION OF REPRESENTATIVES87We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relationstact, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with The Babcock& Wilcox Co., Augusta, Georgia, an election by secret ballot shallbe conducted as early as possible, but not later than sixty (60) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by United Stone andAllied Products Workers of America, C. I. 0., for the purposes ofcollective bargaining.